DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 have been canceled.
Claims 25-44 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 25-30, in the reply filed on 12/14/2020 is acknowledged. The traversal is on the ground(s) that all of the present claims share the same or corresponding special technical feature, namely the use of the Aureobasidium pullulans yeast strain YBCA5 (CBS Accession # 141880). More specifically, this yeast strain is not taught or suggested in the prior art, and therefore presents a novel technical advancement over the prior art. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 25-30 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention appears to employ Aureobasidium pullulans yeast strain YBCA5, to obtain a specific product. The written description of such strain is insufficiently reproducible. Therefore, a deposit for patent purposes is required.
It appears that a deposit was made in this application for Aureobasidium pullulans yeast strain YBCA5 as filed as noted on page 14 of the instant specification. It is not clear if the deposit (for Aureobasidium pullulans yeast strain YBCA5) meets all of the criteria set forth in 37 CFR 1.801-1.809. Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL


1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted. The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the 
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
In the instant case, it is not clear whether a viability statement for Aureobasidium pullulans yeast strain YBCA5 is available or not, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 (line 2) recites “(CBS Accession # 141880)”. It is unclear what the parenthetical information is conveying. Further, parenthesis are reserved for reference characters and information within parenthesis has no effect on the scope of the claims. See MPEP 608.01(m). Applicant is advised to amend claim 25.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 25-29 are directed to a composition comprises Aureobasidium pullulans yeast strain YBCA5 (CBS Accession # 141880) and an agriculturally acceptable carrier. Although applicant has discovered that Aureobasidium pullulans yeast strain YBCA5 occurs in nature, this discovery does not, by itself, render Aureobasidium pullulans yeast strain YBCA5 patent eligible. Based on the information provided in the instant specification, there is no indication that isolated Aureobasidium pullulans yeast strain YBCA5 has any characteristics that are different from naturally occurring Aureobasidium pullulans yeast strain. The claims therefore encompass Aureobasidium pullulans yeast strain YBCA5 that is structurally and functionally identical to naturally occurring Aureobasidium pullulans yeast strain. Because there is no difference between the claimed and naturally occurring strain, the claimed strain does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claims are directed to an exception.

Second, claim 30 recites at least one agriculturally acceptable adjuvant, the instant specification discloses the agriculturally acceptable adjuvant as calcium, potassium and sodium salts (product of nature), for example (p.19 line 1-2), use of salts to grow cells is well-understood, routine and conventional activity already engaged in by the scientific community. Additionally, claim 30 recites the agriculturally acceptable adjuvant at such a high level of generality that it merely tells a scientist to use whatever agriculturally acceptable adjuvant she wishes to use. Therefore, the claims as a whole adds nothing significantly more to the “product of nature” itself. Thus, the claims do not amount to significantly more than the judicial exception itself. The claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	
Claims 25 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kunz (US 2007/0141031 A1; 6/21/2007).
The instant claims recite a composition comprising Aureobasidium pullulans yeast strain YBCA5 (CBS Accession # 141880) and an agriculturally acceptable carrier.
Aureobasidium pullulans strain, Metschnikowia pulcherrima, citric acid, and disodium hydrogen phosphate (at least one agriculturally acceptable adjuvant) resuspended in water (an agriculturally acceptable carrier) (para 0010, Claim 15).

Kunz does not teach the claimed accession number (claim 25).
However the yeast of the prior art appear to be the same as that claimed by applicant since they exhibit the same characteristics disclosed by applicant, e.g., a yeast strain having biological control activity. The reference discloses a strain that appears to be identical to the presently claimed strain. Consequently, the claimed strain appears to be anticipated by the aforementioned reference. However, even if the reference’s strain and the claimed strain are not one in the same and there is, in fact, no anticipation, the reference strain would nevertheless have rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristic.
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by, the reference, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (US 2007/0141031 A1; 6/21/2007) as applied to claims 25 and 30 above, further in view of Lima et al (Postharvest Biology and Technology. 1997;10:169-178.) and Mounir et al (Biotechnol Lett. 2007;29:553-559.).
Kunz does not teach the plant protection product wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (claim 26), and said Aureobasidium pullulans has the claimed concentration for solid / liquid compositions (claims 27-29).
Lima teaches a plant protection product comprising Aureobasidium pullulans (Abstract), wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (p.172 col right – para 5) having a concentration of 5x107-108 cfu/ml in a liquid composition (p.170 col left – para 3), and said viable cells have significantly better biocontrol activity (p.172 col right – para 5). In addition, Mounir teaches a plant protection product comprising Aureobasidium pullulans (Abstract), wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (p.556 col left – para 2) having a concentration of 1x106-108 cfu/ml in a dried formulation (a concentration that is close or overlaps with the instantly claimed concentration) (p.556 col right – para 2-3, p.557 col left – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate viable Aureobasidium pullulans cells in the plant protection product of Kunz, since Lima discloses that viable Aureobasidium pullulans cells have significantly better biocontrol activity. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of Aureobasidium pullulans cells in a plant protection product as a matter of routine experimentation, as evidenced by Lima and Mounir. Generally, differences in Aureobasidium pullulans cells with a reasonable expectation for successfully obtaining a plant protection product.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651